                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     THE STATE OF CALIFORNIA, et al.                              4:17-cv-05783 -HSG
                                                     )   Case No: _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
             v.
                                                     )   PRO HAC VICE
 6   ALEX M. AZAR, II, et al.                        )   (CIVIL LOCAL RULE 11-3)
                                                     )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I, Alicia O. Young                       , an active member in good standing of the bar of
 9    the State of Washington      , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: The State of Washington                      in the
                                                                Karli Eisenberg
     above-entitled action. My local co-counsel in this case is __________________________________,     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      P.O. Box 40111                                      1300 I Street
14    Olympia, WA 98504-0111                              Sacramento, CA 95814
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (360) 709-6470                                      (916) 210-7913
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    AliciaO@atg.wa.gov                                  Karli.Eisenberg@doj.ca.gov
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 35553        .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 01/07/19                                               Alicia O. Young
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Alicia O. Young                            is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 1/7/2019
                                                           UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
  C',ERTIFICATION OF CURRENT SSTATU.

January 3, 2019



TO WHOM IT MAY CONCERN:

This is to certify that according to the records of the Washington State Bar
Association, Alicia O Young, WSBA ID# 35553 was admitted to the practice
of law as a Lawyer in this state by the Supreme Court of Washington on
November 15, 2004, and is, as of today's date, a(n) Active Lawyer of the
Washington State Bar Association, Eligible to practice law in this state as a
Lawyer.

This certificate reflects the member's status as of the date stated. Historical
information about status, including periods on inactive status, administrative
and disciplinary suspensions, disbarments, resignations, etc., are not
reflected in this information, but are available through a Certification of
Status History. Complete discipline information, including confidential and
public information about grievances and disciplinary proceedings, is
available with written authorization signed by the member, through a
Discipline History Certificate.




                                     C
                                 Paula C. Littlewood
                                 Executive Director


                          Washington State Bar Association
                            1325 Fourth Ave, Suite 600
                             Seattle, WA 98101-2539
                                  206-443-WSBA
